SUB-ITEM 77C: Submission of matters to a vote of security holders On November 24, 2010, The Merger Fund VL (the “Fund”) held a Special Meeting of Shareholders. At the Special Meeting, the Fund’s shareholders voted to re-elect three current members (Michael J. Downey, James P. Logan, III and Barry Hamerling) and elect one new member (Michael T. Shannon) to the Fund’s Board of Trustees to hold office until their successors are duly elected and qualified.The final voting results were as follows: No. of Shares Michael T. Shannon Affirmative Withhold TOTAL Michael J. Downey Affirmative Withhold TOTAL James P. Logan, III Affirmative Withhold TOTAL Barry Hamerling Affirmative Withhold TOTAL In addition, the Fund’s shareholders considered and approved a proposed investment advisory agreement with Westchester Capital Management, LLC.The final voting results were as follows: No. of Shares Affirmative Against Abstain TOTAL
